Citation Nr: 1421292	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right eye injury.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for residuals of a right eye injury.

(The issues of whether there was clear and unmistakable error in a March 11, 2003 Board decision denying entitlement to service connection for diabetes mellitus and entitlement to compensation under 38 U.S.C.A. § 1151 for loss of all toes on left foot due to VA treatment are the subjects of separate Board decisions.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant served on active duty from December 1955 to October 1957, and had multiple periods of active duty for training (ACDUTRA) with the National Guard from December 1957 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO denied reopening of previously denied claims for entitlement to service connection for diabetes mellitus and residuals of right eye injury.

In October 2013, the appellant testified during a hearing on these issues at the Board before the undersigned; a transcript of that hearing is in the Virtual VA file.  Later that month, the appellant submitted additional evidence, specifically a buddy  with a waiver of initial RO review of this evidence.

During the Board hearing, the appellant's representative raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right eye disability due to VA laser surgery.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes mellitus and residuals of a right eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a March 2003 decision, the Board denied entitlement to service connection for diabetes mellitus and residuals of a right eye injury.

2.  Evidence received since the March 2003 decision relates to unestablished facts necessary to substantiate the claims for entitlement to service connection for diabetes  mellitus and residuals of a right eye injury and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1. The March 2003 Board decision that denied entitlement to service connection for diabetes mellitus and residuals of a right eye injury is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

2.  Evidence received since the March 2003 decision is new and material and the claims for entitlement to service connection for diabetes mellitus and residuals of a right eye injury are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is, however, granting the only claims being decided herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In March 2003, the Board denied the appellant's claims for entitlement to service connection for diabetes mellitus and residuals of a right eye injury.  The appellant was notified of this denial but did not appeal, and this denial therefore became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

In its March 2003 decision, the Board noted the Veteran's period of service and his many periods of ACDUTRA while serving in the National Guard for almost 30 years.  In its denial of service connection for diabetes, the Board noted the lack of evidence indicating that diabetes manifested in service or the one year presumptive period, and the fact that the presumption for chronic diseases was inapplicable to the periods of ACDUTRA.  The Board acknowledged medical evidence indicating that the appellant was first diagnosed with diabetes in April 1971 and had symptoms of diabetes from October 1970 to December 1970, and the medical opinion that his diabetes was related to his National Guard service.  The Board noted that the appellant was not on ACDUTRA from October 1970 through April 1971, as the retirement credits record shows ACDUTRA from June to July 1970 and June to July 1971.  The Board found the medical opinions inadequate because they did not explain their rationale in light of the limited amount of time that the Veteran served on ACDUTRA, to which the diabetes would have to be related or have tis onset in order to be service connected.  The Board concluded, "The record provides no basis for a finding that diabetes mellitus was incurred or aggravated while the veteran was on active duty service."

The new evidence includes the buddy statement submitted in October 2013, in which a fellow National Guardsman indicated that, while on ACDUTRA with the appellant, he was a medic and was called upon to administer insulin injections to the appellant when needed, and also ensure that the appellant had appropriate nutrition when he appeared weak or lethargic.  As argued by the appellant's representative, this new evidence could indicate that the appellant's diabetes was aggravated by his ACDUTRA.  As the new evidence thus relates to one of the bases for the prior denial and raises a reasonable possibility of substantiating the claim on an aggravation basis, the Board finds that new and material evidence has been received.  Reopening of the claim for entitlement to service connection for diabetes mellitus is thus warranted.

As to the claim for entitlement to service connection for residuals of a right eye injury, the Board acknowledged that the appellant suffered a right eye injury in June 1980 while on ACDUTRA, but found that the preponderance of the evidence indicated that the visual defects suffered by the appellant were not due to the in-service injury but, rather, were symptoms of diabetic retinopathy, i.e., were due to his diabetes, which the Board had found not to be service connected.  In his Board hearing testimony, the appellant indicated, somewhat ambiguously, that physicians had attributed his current right eye problems to the in-service injury as well as his diabetes.  As the appellant is competent to report a contemporaneous medical diagnosis and this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received.  Reopening of the claim for entitlement to service connection for residuals of a right eye injury is therefore warranted. 


ORDER

The application to reopen a claim for service connection for diabetes mellitus is granted.

The application to reopen a claim for service connection for residuals of a right eye injury is granted.


REMAND

The Veteran has diabetes and right eye symptoms.  He claims that the diabetes either had its onset during a period of ACDUTRA or was aggravated by such period of ACDUTRA.  Although there is medical evidence indicating onset of diabetes in April 1971, there is also evidence showing symptoms for a period of months prior to that, reflecting possible onset between the June-July 1970 and June to July 1971 periods of ACDUTRA.  The Board therefore finds that a medical opinion estimating the precise date of onset of diabetes and whether diabetes was aggravated by any period of ACDUTRA is warranted.  Similarly, a medical opinion is warranted as to the nature and etiology of any current right eye disability, to include whether it is related to the June 1980 ACDUTRA right eye injury.

Accordingly, the claims for entitlement to service connection for diabetes and residuals of right eye injury are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1.  Obtain a medical opinion from an appropriate physician as to the etiology of the appellant's diabetes mellitus.  

The claims file must be sent to the physician for review.  It is important that the physician review the document entitled retirement credit record, which indicates the periods during which the appellant was on ACDUTRA.

After review this document and all of the other relevant evidence, the physician should first indicate whether it is as least as likely as not (50 percent probability or more) that the appellant's diabetes had its onset in, or is related to, any period of ACDUTRA.  In this regard, the date of diagnosis, April 1971, is not dispositive.  Rather, the question is whether it is at least as likely as not that the disease began between June and July 1970, even though not diagnosed until later.

If the answer to the above question is in the negative, the physician should offer an opinion as to whether it is at least as likely as not that the appellant's diabetes was aggravated, i.e., permanently worsened beyond its natural progression, by any period of ACDUTRA.

A complete rationale should accompany any opinion provided.

2.  Obtain an opinion from an appropriate VA physician as to the nature and etiology of any current right eye disability.

The claims file must be sent to the physician for review.

The physician should first indicate each right eye disorder that the appellant has had since he filed his claim in August 2009.  Then, as to any such disorder, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to the June 1980 right eye injury that occurred on ACDUTRA, the appellant's diabetes, or anything else that occurred during a period of ACDUTRA, as indicated by the document entitled retirement credit record.

A complete rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for diabetes mellitus and residuals of right eye injury.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


